DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,879,325 to Bar et al. (hereafter Bar).
Regarding independent claim 1, Bar teaches a memory system comprising: 
a non-volatile memory including a word line and a plurality of memory cells connected to the word line (FIG. 4: flash memory module 180); and 
a controller (FIG. 4: memory controller 110) configured to: 
divide an n-dimensional space into a plurality of regions by a plurality of hyperplanes, where n is an integer of 2 or more (FIGS. 8-9: step 816, see 11:56-67); 
assign a representative point of a read level for reading data from a plurality of memory cells to each region (FIGS. 8-9: step 816, see 11:56-67
provide a binary tree for selecting any of the plurality of regions (FIGS. 8-9: step 819, see 12:12-16); 
trace a branch node in the binary tree by determining whether a first read level is (i) higher or lower than a voltage level at the branch node of the binary tree, or (ii) within a range of a voltage margin corresponding to the voltage level (FIGS. 8-9: step 819, see 12:17-22); 
determine the branch node in the binary tree based on the voltage level at the branch node of the binary tree and the range of a voltage margin corresponding to the voltage level (FIG. 6: steps 630-640, it is seen that the box shaped decision region Vj in dimension comprising the range of a voltage margin corresponding to the voltage level Vj, see 10:3-9);
when reaching the leaf node of the binary tree by tracing the branch node in the binary tree, determine a read level of a representative point assigned to a region correlated with a leaf node among the plurality of divided regions as a second read level corresponding to the first read level (when LL(RL) is field is true; FIG. 7: e.g. V400 is seen as a second read level with the corresponding LL =1), and 
cause the non-volatile memory to read data of the plurality of memory cells by applying a voltage of the determined second read level to the word line (FIG. 8: step 840, see 12:38-40).
Regarding dependent claim 2, Bar teaches wherein the controller is configured to adjust a voltage width of the voltage margin according to a bit error rate when reading data from the non-volatile memory (FIG. 6: steps 630-640, see 10:3-9, 10:23-31, and 2:15-19).
Regarding dependent claims 3-7, Bar explicitly/implicitly teaches wherein the controller is configured to: when the first read level exceeds the range of the voltage margin to be higher or lower than the voltage level of the branch node, repeat processing for comparing the first read level with the voltage level of the branch node in descending order from the branch node on an upper side according to the binary tree, and when reaching the leaf node of the binary tree, determine the read level of the representative point assigned to the region correlated with the leaf node as the second read level; when it is determined that a voltage difference between the first read level and the voltage level of the branch node is within the voltage margin, perform comparison with the first read level for all branch nodes on a lower side of the binary tree from the branch node determined to be within the voltage margin; a node storage configured to store the branch node each time a branch node of a new search target is searched according to the binary tree, wherein the controller is configured to perform a voltage comparison with the first read level in order from the branch node stored most recently among the branch nodes stored in the node storage; wherein the controller is configured to perform the voltage comparison with the first read level in order from the branch node stored most recently until there are no branch nodes stored in the node storage; wherein the controller is configured to: when performing the voltage comparison of a voltage level of the branch node stored in the node storage with the first read level, determine whether the first read level is (i) higher or lower than the voltage level at the branch node, or (ii) within a range of the voltage margin corresponding to the voltage level of the branch node (see FIG. 7 and 10:47-11:7).
Regarding dependent claim 8, Bar teaches wherein the controller is configured to: when the leaf node in the binary tree is searched, calculate a distance between the representative point in a region corresponding to the leaf node and the first read level and determine a read level of a see 9:45-50).
Regarding dependent claim 9, Bar teaches wherein the controller is configured to: when calculating a distance between the first read level and the representative point, calculate a Euclidean distance, a Manhattan distance or a Chebyshev distance (Euclidean distance, in this case, see 9:45-50).
Regarding dependent claim 10, Bar teaches wherein the controller is configured to stop searching from the branch node to a branch node on a lower side of the binary tree for a branch node having the voltage difference when the first read level is higher than or equal to a predetermined value (see 9:37-44).
Regarding dependent claims 11-12, Bar explicitly/implicitly teaches wherein the n-dimensional space is divided by a hyperplane perpendicular to an axis of each dimension; wherein the n-dimensional space is divided by a hyperplane in a direction inclined from an axis of each dimension (there are many ways to split entire nD space into M non-overlapping nD regions, see 9:26-36); wherein the hyperplane is represented by a linear equation of the voltage level (because the partition of a multi-dimensional space ND including all read thresholds in the statistical database T, see 9:57-65:).
Regarding dependent claim 14, Bar teaches wherein the first read level is a read voltage determined by shift read or Vth tracking performed by the controller (i.e. when the reference read thresholds are updated, see 6:29-37 and 7:8-18).
Regarding independent claim 15, Bar teaches a method of operating a memory system comprising a non-volatile memory including a word line and a plurality of memory cells connected to the word line (FIG. 4: flash memory module 180
dividing an n-dimensional space into a plurality of regions by a plurality of hyperplanes, where n is an integer of 2 or more (FIGS. 8-9: step 816, see 11:56-67); 
assigning a representative point of a read level for reading data from a plurality of memory cells to each region (FIGS. 8-9: step 816, see 11:56-67); 
providing a binary tree for selecting any of the plurality of regions (FIGS. 8-9: step 819, see 12:12-16); 
tracing a branch node in the binary tree by determining whether a first read level is higher or lower than a voltage level at the branch node of the binary tree, or is within a range of a voltage margin corresponding to the voltage level (FIGS. 8-9: step 819, see 12:17-22); 
determine the branch node in the binary tree based on the voltage level at the branch node of the binary tree and the range of a voltage margin corresponding to the voltage level (FIG. 6: steps 630-640, it is seen that the box shaped decision region Vj in dimension comprising the range of a voltage margin corresponding to the voltage level Vj, see 10:3-9);
when reaching the leaf node of the binary tree by tracing the branch node in the binary tree, determining a read level of a representative point assigned to a region correlated with a leaf node among the plurality of divided regions as a second read level corresponding to the first read level (when LL(RL) is field is true; FIG. 7: e.g. V400 is seen as a second read level with the corresponding LL =1
causing the non-volatile memory to read data of the plurality of memory cells by applying a voltage of the determined second read level to the word line (FIG. 8: step 840, see 12:38-40).
Regarding dependent claim 16, Bar teaches adjusting a voltage width of the voltage margin according to a bit error rate when reading data from the non-volatile memory (FIG. 6: steps 630-640, see 10:3-9, 10:23-31, and 2:15-19).
	Regarding dependent claims 17-20, Bar explicitly/implicitly teaches when the first read level exceeds the range of the voltage margin to be higher or lower than the voltage level of the branch node, repeating processing for comparing the first read level with the voltage level of the branch node in descending order from the branch node on an upper side according to the binary tree, and when reaching the leaf node of the binary tree, determining the read level of the representative point assigned to the region correlated with the leaf node as the second read level; when it is determined that a voltage difference between the first read level and the voltage level of the branch node is within the voltage margin, performing comparison with the first read level for all branch nodes on a lower side of the binary tree from the branch node determined to be within the voltage margin; storing the branch node each time a branch node of a new search target is searched according to the binary tree, and performing a voltage comparison with the first read level in order from the branch node stored most recently among the branch nodes stored; performing the voltage comparison with the first read level in order from the branch node stored most recently until there are no branch nodes stored (see FIG. 7 and 10:47-11:7).

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive.
Applicant is kindly referred to steps 630-640 in FIG. 6 of Bar for teaching of the amended limitations.  It is seen that the box shaped decision region Vj in dimension comprising the range of a voltage margin corresponding to the voltage level Vj.
	Claims 1-20 maintained rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 4, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824